133 F.3d 922
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Linda Marie JONES, Appellant,v.Jack R. OTT;  Harry C. Haverly;  Stephen R. Illingworth;Jay J. Sullivan;  Richard Appeal from the United States L.Alexander;  Gene C. Fotte, II;  Ted District Court for theS. Griess;  Arthur R. Langvardt;  Gary District of Nebraska.Brunckhorst, Ex-Sheriff, Clay County;  State of Nebraska,Department of Social Services;  Clay County News;  NebraskaState Bar Association;  Unknown Does, 1-99, Appellees.
No. 97-3284.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 11, 1997.Filed Dec. 22, 1997.

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Linda Marie Jones appeals from the district court's1 dismissal of her complaint.  After reviewing the record and the parties' briefs, we conclude that the judgment of the district court was correct, and that an extended opinion would have no precedential value.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Richard G. Kopf, United States District Jude for the District of Nebraska, adopting the report and recommendation of the Honorable David L. Piester, United States Magistrate Judge for the District of Nebraska